Citation Nr: 1137284	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California.

In January 2010, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

The Board notes that the Veteran initially claimed service connection for PTSD.  Construing the claim liberally, however, the Board has determined that the issue be characterized as one for service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curium order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue has, therefore, been restated as set forth above.

This matter was previously before the Board in June 2010 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDING OF FACT

The currently diagnosed anxiety disorder, depression and PTSD were first manifested during his period of active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed 
as anxiety disorder, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for anxiety disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for psychoses may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection for PTSD requires that three elements must be present according to VA regulations:

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a);

(2) credible supporting evidence that the claimed inservice stressor actually occurred; and

(3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2010).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997). The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2010).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for Veterans without documentation of having engaged in combat with the enemy.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010). Previously, VA was required to undertake extensive development to determine whether a Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

Initially, the Board notes that the record shows that the Veteran served in Vietnam from May 1968 to May 1969 and from October 1970 to October 1971.  He was a helicopter repairman.

A VA Memorandum dated in September 2006 shows that VA has rendered a Formal Finding on the unavailability of the Veteran's service medical records and service personnel records.  As such, there is a heightened obligation to assist the Veteran in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule as his records are presumed to have been or were destroyed while the file was in the possession of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In various correspondence and during his January 2010 hearing, the Veteran has consistently described that he is currently experiencing symptoms associated with a psychiatric disorder, to include PTSD, as a result of his service in Vietnam.  He has reported that his symptoms are manifested from trauma experienced when a fellow service member (D. B.) died in a helicopter crash.  He also described experiencing stressful events as a door gunner on numerous missions flown over Vietnam on helicopters.  He indicated that while his military occupational specialty was that of a helicopter repairman, he had been trained in the field as a machine gunner and had assumed such duties during his tour of duty in Vietnam.  Finally, he also described having witnessed the loss of an unidentified door gunner to enemy fire during one of his many missions.

Private outpatient treatment records dated from March 2000 to August 2006 show intermittent treatment for variously diagnosed psychiatric disorders.  In March 2000, he was treated for panic attacks.  In April 2000 he was diagnosed with generalized anxiety and panic disorder.  He reported a sudden onset of symptoms four years earlier.  In December 2000 and January 2001, he was found to have panic disorder.  In March 2002, he was diagnosed with major depressive disorder.

A private medical record from D. F., M.D., dated in March 2006 shows that the Veteran reported a long history of difficulty functioning due to symptoms which included anxiety/panic episodes, depressive symptoms, intrusive thoughts, memory problems, sleep disturbance, nightmares, flashbacks, anger, and difficulty with concentration and coping in stressful situations.  The Veteran had described experiencing such symptoms since returning from two tours in Vietnam where he served as a crew chief.  Dr. F. concluded that the Veteran was diagnosed with PTSD.

A casualty record dated in August 2008 shows that the fellow service member (L. B.) referenced by the Veteran as to contributing to his stressful event died in January 1969 in a helicopter crash.  
A VA examination report dated in July 2010 shows that the Veteran's claims file was reviewed by the examiner in conjunction with conducting the examination of the Veteran.  The Veteran reported enjoying a good childhood with a stable family and friends.  He described doing well in school and not having any discipline problems.  He indicated that he worked on helicopters during service, and that he continued to work on them after service until he stopped in 1999 due to medication he had been taking for anxiety.  He described his period of active service as including two tours of duty in Vietnam as a helicopter crew chief.  He reported having combat experience in 1968 and from 1971 to 1972.  He added that he had been married twice, but that both marriages ended in divorce.  He indicated that since 2000, he had been treated for various psychological conditions, to include anxiety, depression, and PTSD.  Following a review of the available medical records and a comprehensive diagnostic interview with the Veteran, a diagnosis of anxiety disorder was given.  The examiner indicated that while the medical record indicates that there had been questions from time to time about the possibility of a diagnosis of PTSD, the diagnosis of anxiety disorder best accounted for the symptoms described.  The examiner also indicated that upon reflection, it appeared as though the Veteran had some symptoms of his anxiety disorder while in the military.  He recalled feeling anxious during that time, though he did not report it or seek treatment, but rather attempted to do his best and overcome or work through the anxiety.  It was not clear how significant that anxiety was as it did not incapacitate the Veteran.  The examiner concluded that in retrospect, his current anxiety was much more severe, and that it was logical to conclude that the current significant anxiety may have been foreshadowed by what he felt during his military experiences.

A letter from J. C., Behavioral Health Case Manager at Behavioral Health Centers, dated in July 2011, shows that the Veteran was said to be receiving uninterrupted services since June 2000 for a diagnosis of PTSD.

In July 2011, the Veteran submitted a statement.  In this stated he stated that he served two tours of duty in an active combat zone.  He related that during both tours he was under frequent enemy fire and that on one occasion he was in fear of his life and trauma stricken when his best friend was killed by his side by enemy fire.  He stated that on another mission he was a helicopter pilot and was shot down during a rescue mission.  He related that since these service experiences he had suffered anxiety and flashbacks.

A review of the record shows that the Veteran has been diagnosed as having anxiety, depression and PTSD.  These diagnoses have been attributed to the experiences the Veteran related as having during his two tours in Vietnam.  The Board finds his assertion pertaining to his experiences in Vietnam to be credible as they are consistent with the circumstances of his Vietnam service.  See 38 C.F.R. § 3.304(f)(3); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and the letter received by the Veteran in July 2011.  His DD 214 reveals that he was with an Infantry Brigade and his primary specialty was a helicopter repairman.  The Veteran's stressors also include circumstances in Vietnam which caused him to be in fear of his life.  

Based on the foregoing evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a psychiatric disorder, diagnosed as an anxiety disorder, PTSD and depression.  In this regard, the Board notes that the evidence of record has satisfied all elements necessary for the award of service connection.


ORDER

Service connection for a psychiatric disorder, including an anxiety disorder, depression, and PTSD is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


